                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

AZANIAH BLANKUMSEE,                              *

       Petitioner                                *

               v                                 *           Civil Action No. DKC-19-175

PAUL W. GRIMM,                                   *

       Respondent                                *

                                  MEMORANDUM OPINION

       Pending is self-represented Petitioner Azaniah Blankumsee’s Petition for Writ of

Mandamus, in which he names the Honorable Paul W. Grimm, a member of the bench of this

court, as Respondent. Mr. Blankumsee signed the Petition as an “affidavit or certificate of good

faith.” ECF No. 1 at 6. Mr. Blankumsee filed this Petition without the filing fee or a motion for

leave to proceed in forma pauperis. Requiring him to correct this deficiency, however, would

serve only to delay resolution of this matter.

                                         BACKGROUND

       Mr. Blankumsee, who is incarcerated at Eastern Correctional Institution in Westover,

Maryland, is a frequent pro se litigant in the District of Maryland.1 In this Petition, he asks that



   1
        See e.g. Blankumsee v. Judge Donald Beachley, Civil Action No. PWG-18-3415 (assigning
Mr. Blankumsee a first “strike” pursuant to 28 U.S.C. § 1915); Blankumsee v. Washington County
Circuit Court, Civil Action No. PWG-18-1509 (D. Md. June 25, 2018), aff’d as modified, No. 18-
6827 (4th. Cir. December 13, 2018), petition for cert. filed, No. 18-7407 (January 14, 2019);
Blankumsee v. State of Maryland, Civil Action No. PWG-18-354 (D. Md. March 28, 2018);
Blankumsee v. Foxwell, Civil Action No. PWG-18-106 (D. Md. 2019), appeal filed, No. 19-6133
(4th. Cir. January 24, 2019); Blankumsee v. Washington County Circuit Court, Civil Action No.
PWG-17-2049 (D. Md. July 5, 2017); Blankumsee v. Graham, Civil Action No. PWG-16-3436
(D. Md. March 28, 2018); Blankumsee v. Maryland Department of Public Safety and Correctional
Services, Civil Action No. PWG-16-2801(D. Md. September 8, 2017), affirmed in part, dismissed
in part No. 17-7329 (4th Cir. June 25, 2018); Blankumsee v. Buck, Civil, Action No. PWG-15-
3495 (D. Md. February 22, 2018); Blankumsee v. Galley, Civil Action No. PWG-15-837 (D. M.D.
the Judge Grimm recuse himself “concerning any and all of plaintiff’s cases, and that a fair and

impartial judge is assigned….” ECF No. 1 at 1. Mr. Blankumsee states that he has filed 12 cases

in this court which were decided by Judge Grimm and none resulted in dispositions in his favor.2

ECF No. 1 at 2. He also asserts that Judge Grimm denied his motion for appointment of counsel

in Blankumsee v. Buck, PWG-15-3495, even though Judge Grimm recognized that Mr.

Blankumsee suffers from mental illness. Further, he complains that Judge Grimm has required

him to submit partial payments toward the filing fee in cases where he is granted leave to proceed

in forma pauperis, which Mr. Blankumsee analogizes to the improper imposition of bail. ECF No.

1 at 5. Lastly, Mr. Blankumsee alleges that cases he has presented with identical issues have, after

consideration by other judges, proceeded to trial, whereas his cases before Judge Grimm were

dismissed or summary judgment granted in favor of Defendants. ECF No. 1 at 4. Notably, Mr.

Blankumsee does not provide the case numbers, the issues presented, or other identifying

information to consider this conclusory and unsubstantiated assertion.




January 21, 2016), mandamus denied, No. 17-7329 (4th Cir. May 29, 2018); Blankumsee v.
Shearin, Civil Action No. PWG-13-2658 (D. Md. August 4, 2014); Blankumsee v. Department of
Corrections, Civil Action No. PWG-13-2507 (D. Md. July 22, 2014); Blankumsee v. Department
of Corrections, Civil Action No. PWG-13-1751 (D. Md. July 29,2013); Blankumsee v. Washington
County, Civil Action No. PWG-13-1750 (D. Md. July 24, 2013); Blankumsee v. Washington
County, Maryland Office of States Attorney, PWG-13-970 (D. Md. May 2, 2013). None of these
actions has resulted in a disposition in favor of Blankumsee, and several were dismissed before
service. Mr. Blankumsee’s Petition for a Writ of Habeas corpus pursuant to 28 U.S.C. § 2254 was
denied in Blankumsee v. Graham, Civil Action No. PWG-16-3436 (D. Md. 2019). Additionally,
he has three other cases under review, Blankumsee v Department of Public Safety and Correctional
Services, PWG-19-179 (filed January 24, 2019); Blankumsee v. Foxwell, Civil Action No. 19-12
(January 2, 2019); and Blankumsee v. Foxwell, Civil Action No. PWG-18-2110 (28 U.S.C. §2254
Petition).
   2
       Mr. Blankumsee refers to footnote 2 in Blankumsee v. Beachley, Civil Action No. 18-3415,
which listed his cases as of December 3, 2018.
                                                 2
       This is at least the fifth time Mr. Blankumsee has moved for Judge Grimm’s recusal. On

April 27, 2017, he filed a Petition for Writ of Mandamus in three separate cases. Civil Action No.

PWG-15-3495, ECF No. 44; Civil Action No. PWG-16-2801 ECF No. 30, and Civil Action No.

PWG-16-3436, ECF No. 13. In an Order filed on May 2, 2017, Judge Grimm determined that to

the extent that Mr. Blankumsee was seeking a writ of mandamus directing the court to act, he must

file his Petition in the United States Court of Appeals for the Fourth Circuit, citing Cheney v. U.S.

Dist. Court for D.C., 542 U.S. 367, 380 (2004). Judge Grimm alternatively construed the Petition

as a motion for recusal in the three cases, and, on July 13, 2017, denied the recusal motions on

procedural and substantive grounds. See Civil Action No. PWG-15-3495, ECF No. 33; PWG-16-

2801, ECF No. 33, and PWG-16-3436, ECF No. 16.

       The United States Court of Appeals for the Fourth Circuit denied Blankumsee’s petition

for a writ of mandamus seeking recusal and vacatur of cases previously adjudicated by Judge

Grimm on May 29, 2018. In re Azaniah Blankumsee, No. 17-2415 (4th Cir. May 29, 2018) (on

petitions for writ of mandamus PWG-13-2507; PWG-15-837; PWG-16-2801; PWG-16-03436;

PWG-17-2049).

       Blankumsee filed a motion for recusal in Civil Action No. PWG-18-3415 on December 19,

2018, which Judge Grimm denied on January 2, 2019, as moot because the case had been dismissed

and, if not moot, failed to state a basis for recusal. Civil Action No. PWG-18-3415, ECF Nos. 6,

7.

       Blankumsee filed in the United States Court of Appeals for the Fourth Circuit a Motion for

Writ of Mandamus in the instant case, Civil Action No. PWG-16-3436, and Civil Action No.

PWG-18-106 on February 21, 2019. In re Azaniah Blankumsee, No. 19-1186 (4th. Cir. docketed

February 21, 2019).



                                                 3
                                        DISCUSSION

        As previously explained by Judge Grimm to Mr. Blankumsee, if he intends to pursue a writ

of mandamus to direct this court to act on his recusal request, then he must file his Petition in the

United States Court of Appeals for the Fourth Circuit. Cheney, 542 U.S. at 380 (noting that a writ

of mandamus, codified at 28 U.S.C. § 1651(a), is a means by which an appellate court can direct

a district court to act).

        To the extent Mr. Blankumsee intends the instant Petition to serve as a blanket motion for

recusal or disqualification on his pending or future cases, he provides no factual basis to warrant

disqualification or recusal. A federal judge must recuse himself or herself “in any proceeding in

which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). A judge’s purported

“bias or prejudice must, as a general matter, stem from ‘a source outside the judicial proceeding at

hand’ in order to disqualify a judge.” Belue v. Leventhal, 640 F.3d 567, 572 (4th. Cir. 2011)

(concluding that judge’s opinions formed during the proceedings did not necessitate the judge’s

disqualification) (quoting Liteky v. United States, 510 U.S. 540, 545, 551 (1994)). Thus, a judge

must recuse himself if an extrajudicial source provides a reasonable factual basis for calling the

judge’s impartiality into question. In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).

        Recusal is not required simply because the judge has issued adverse rulings against a

litigant or expressed negative opinions about his case. Liteky v. United States, 510 U.S. 540, 555

(1994). Disagreement with the substance of decisions issued by a judge does not provide grounds

for recusal; rather, it is a basis for an appeal. “Dissatisfaction with a judge’s views on the merits

of a case may present ample grounds for appeal, but it rarely—if ever—presents a basis for

recusal.” Belue, 640 F.3d at 575 (4th Cir. 2011).




                                                 4
       “The inquiry is whether a reasonable person would have a reasonable basis for questioning

the judge’s impartiality, not whether the judge is in fact impartial.” Id.; see Liteky, 510 U.S. at

548 (“[W]hat matters is not the reality of bias or prejudice but its appearance.”). Therefore, “the

Due Process Clause may sometimes demand recusal even when a judge ‘ha[s] no actual bias.’”

Rippo v. Baker, _U. S. _, 137 S. Ct. 905, 907 (Mar. 6, 2017) (quoting Aetna Life Ins. Co. v. Lavoie,

475 U.S. 813, 825 (1986)). Recusal may be necessary if, for instance, “the probability of actual

bias on the part of the judge or decision-maker is too high to be constitutionally tolerable.” Id.

(quoting Withrow v. Larkin, 421 U.S. 35, 47 (1975)); see also Williams v. Pennsylvania, _ U. S.

_, 136 S. Ct. 1899, 1905 (2016) (“The Court asks not whether a judge harbors an actual, subjective

bias, but instead whether, as an objective matter, the average judge in his position is likely to be

neutral, or whether there is an unconstitutional potential for bias” (internal quotation marks

omitted)).

       Mr. Blankumsee takes exception to Judge Grimm’s denial of his motion for appointment

of counsel in Blankumsee v. Buck, PWG-15-3495, arguing that because Judge Grim recognized in

his Memorandum Opinion in that case, Id. ECF 37 at 10, that Mr. Blankumsee has mental illness,

he should have found “exceptional circumstances” to grant appointment of counsel. ECF No. 1 at

2-3. There is no absolute right to appointment of counsel; an indigent claimant must present

“exceptional circumstances.” See Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). A federal

district court judge, may in his or her discretion, appoint counsel under 28 U.S.C. § 1915(e)(1)

where an indigent claimant presents exceptional circumstances. See Cook v. Bounds, 518 F.2d

779 (4th Cir. 1975); see also, Branch v. Cole, 686 F.2d 264 (5th Cir. 1982). Exceptional

circumstances exist where a “pro se litigant has a colorable claim but lacks the capacity to present

it.” See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by



                                                 5
Mallard v. U.S. Dist. Ct., 490 U.S. 296, 298 (1989) (holding that 28 U.S.C. § 1915 does not

authorize compulsory appointment of counsel). Notably, Mr. Blankumsee did not raise his mental

illness as grounds for appointment of counsel. Blankumsee v. Buck, PWG-15-3495, ECF 42.

Rather, he argued that he was in an isolation cell, unable to retain counsel, and his imprisonment

limited his ability to litigate. Mr. Blankumsee’s mental illness does not appear to have hindered

his capacity to litigate in this court, as evidenced by his numerous filings, a circumstance

recognized by Judge Grimm in denying appointment. Specifically, Judge Grimm noted that Mr.

Blankumsee’s motions and previous filings in Buck and other cases demonstrated his ability to

articulate the legal and factual basis of his claims or secure meaningful assistance to doing so; thus

he determined there were no exceptional circumstances to premise the appointment of counsel.

Blankumsee v. Buck, PWG-15-3495, ECF No. 45.

       Mr. Blankumsee also objects to Judge Grimm “making” him pay the initial filing fee and

then ordering the prison to deduct 20% of his funds until the filing fee is fully paid in cases which

are dismissed before presented to a jury. ECF No. 1 at 5. Federal courts are required by statute

to assess an initial partial filing fee and to collect the remainder of the filing fee. 28 U.S.C. §

1915(b)(1)&(2). Blankumsee’s assertion provides no cause to find bias or prejudice.

       Mr. Blankumsee’s disagreement with Judge Grimm’s rulings in 12 cases is insufficient to

provide grounds for recusal. Importantly, Mr.Blankumsee does not allege, much less demonstrate,

the presence of any extrajudicial source involved in these decisions. Further, he suggests no

reasonable basis to question the judge’s impartiality. Mr. Blankumsee’s allegations do not

individually or cumulatively provide grounds for judicial disqualification or recusal.            His

dissatisfaction with decisions in his cases may provide grounds for appeal (and in several instances

he has appealed, without success), but not for recusal. To the extent Mr. Blankumsee intends this



                                                  6
filing to serve as a motion for disqualification or recusal, it will be denied. Mr. Blankumsee may

pursue his concerns as appropriate on appeal or by pursuint mandamus relief in the United States

Court of Appeals for the Fourth Circuit.

                                           CONCLUSION

       For these reasons, the Petition, treated as a motion to disqualify or for recusal, will be

denied in a separate Order that follows.



February 26, 2019                                   __________/s/____________________
                                                    DEBORAH K. CHASANOW
                                                    United States District Judge




                                                7
